UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-04471 ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2010 Date of reporting period: January 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC A N N U A LR E P O R T 220 East 42nd Street J a n u a r y3 1 ,2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Aggressive Income Trust REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00071695 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders (unaudited): Enclosed is your annual report for the period ended January 31, 2010. I encourage you to carefully review this report, which includes our economic observations, your Trust’s performance data and highlights, schedule of investment holdings, and financial statements. For the twelve months ended January 31, 2010, the total return of the Value Line Aggressive Income Trust was 28.92%. During the past year, high-yield fixed income securities posted their strongest returns in the roughly 20-year history of the category. The Federal stimulus programs, both fiscal and monetary, began to take hold in 2009 and helped thaw the frozen credit environment. With improved liquidity and yield spreads at record levels, investors began to move back into the riskier assets classes. While default rates increased to 12% last year, the level was contained by many of the U.S. Government’s bailout and guarantee programs. As the economy looks to grow in the year ahead, and banks extend some of the maturities of their most leveraged loans, the default rate is expected to drop back to its historical norm in the mid-single digits in 2010. Given the uncertain investment environment in 2009, the Trust took a very conservative investment stance. As it has traditionally done, it limited its investment holdings in the lowest rated securities (CCC and below) due to their historically high default rates. We also underweighted the financial sector given our concerns about continued bad debt problems in both the residential and commercial real estate areas. These sectors proved to be the strongest return segments, with CCC and below rated issues providing nearly twice the return of the overall industry. In addition, the Trust held a cash position in the high-single digit area, given potential liquidity concerns, which also proved to be a drag on performance. During the past year, the Trust trailed the returns of the average High Yield Bond Fund, as measured by Lipper Inc., which gained 41.44%, and the Barclay’s Capital U.S. Corporate High Yield Index, a proxy for the overall high-yield market, which rose 58.21% for the same period. Despite this one year lag, the Trust remains competitive with its peer group over the last 3- and 5-year periods. The Trust continues to seek good risk/reward investment opportunities in an effort to maintain the current yield of the Trust in a falling rate environment. Energy-related securities continue to account for the largest sector weighting of the Trust. While commodity prices in this sector can be volatile, we still like this investment segment considering its strong cash flows and earnings potential. Preserving capital in difficult market environments, while allowing for an attractive dividend yield, remains our goal. We thank you for your continued investment with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President March 18, 2010 The Lipper High Current Yield Bond Funds Average aims at high (relative) current yield from fixed income securities, has no quality or maturity restrictions, and tends to invest in lower grade debt issues. An investment cannot be made in Peer Group Average. The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Observations (unaudited) The recession, which commenced in the latter stages of 2007 and proved to be long and severe, most likely ended in the third quarter of last year, although the National Bureau of Economic Research, which assigns dates to the beginning and end of recessions, has yet to determine the exact conclusion of the recent downturn. In all, the business contraction—which produced a succession of quarterly declines in the nation’s gross domestic product along with countless additional upheavals—apparently concluded with the restoration of a modest 2.2% rise in GDP in the third quarter of 2009. The nascent up cycle was underpinned initially by strengthening consumer spending, lesser declines in housing construction and home sales (with that ailing sector boosted by government assistance for first-time home buyers), and an irregular comeback in business spending. Going forward, the upturn should be supported by further, but uneven, improvement in consumer and industrial activity. It is worth noting that the prospective rate of GDP growth in the year upcoming should be, at an estimated 2.5%-3.0%, well below the historical norm of 3.0%-4.0%. The problem is that there is just too much overall weakness in certain critical sectors—notably housing and employment—to generate the greater levels of consumer spending needed for significantly higher levels of economic growth, in our opinion. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in unemployment, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some time—notably the weakness in housing and employment. Such continuing difficulties underscore why we expect below-trend rates of U.S. GDP growth though 2010. Encouragingly, though, most business barometers are now either stabilizing or improving selectively. It is much the same overseas, where severe business declines had been seen earlier across Europe and Asia. Those prior setbacks, which generally got under way several months after our own reversal commenced, have also largely run their course. Following this initially moderate business recovery stateside, we would look for sufficient brightening in housing and employment to help underpin a more substantial economic recovery in 2011 and through the middle years of the next decade. By then, in fact, we would expect GDP growth to average a fairly sustainable 3.0%-3.5%. Inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has moved onto a more irregular path recently. Going forward, we expect pricing to chart an uneven path, with further up-and-down swings in oil and commodities being the norm, as the economy’s expansion matures. On average, we think that pricing will increase less sharply over the next year or two than it did before the 2007-2009 recession. Looking further out, we expect pricing pressures to evolve later on in the business up cycle—as is only natural, as demand for labor and materials increases. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we believe that it is unlikely to start raising interest rates until well into 2010, and to do so rather gently once it does finally opt to tighten the credit reins. Clearly, the risks to the sustainability of the economic up cycle appear too great for the Fed to consider tightening aggressively anytime soon. Overall, we see a comparatively benign period ahead for the equity and fixed-income markets over the next year or so. 3 Value Line Aggressive Income Trust (unaudited) The following graph compares the performance of the Value Line Aggressive Income Trust to that of the Barclays Capital U.S. Corporate High Yield Index. The Value Line Aggressive Income Trust is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Aggressive Income Trust and the Barclays Capital U.S. Corporate High Yield Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 1/31/10 28.92 % $ 5 years ended 1/31/10 4.89 % $ 10 years ended 1/31/10 3.40 % $ * The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, which are deducted from the Trust’s returns, and it is not possible to directly invest in this unmanaged Index. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on trust distributions or the redemption of trust shares. 4 Value Line Aggressive Income Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2009 through January 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/09 Ending account value 1/31/10 Expenses paid during period 8/1/09 thru 1/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.21% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Aggressive Income Trust Portfolio Highlights at January 31, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Williams Companies, Inc., Senior Notes, 7.13%, 9/1/11 $ $ 1.7 % Ferrellgas Escrow LLC/Ferrellgas Finance Escrow Corp., Senior Notes, 6.75%, 5/1/14 $ $ 1.6 % Principal Financial Group, Inc., Senior Notes, 7.88%, 5/15/14 $ $ 1.5 % Nabors Industries, Inc., Guaranteed Senior Notes, 6.15%, 2/15/18 $ $ 1.4 % Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 $ $ 1.4 % Whiting Petroleum Corp., Senior Notes, 7.25%, 5/1/13 $ $ 1.3 % Encore Acquisition Co., Senior Subordinated Notes, 6.25%, 4/15/14 $ $ 1.3 % KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 $ $ 1.3 % EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 $ $ 1.3 % Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 $ $ 1.3 % Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Aggressive Income Trust Schedule of Investments January 31, 2010 Principal Amount Value CORPORATE BONDS & NOTES (76.1%) BASIC MATERIALS (3.0%) $ Dow Chemical Co. (The), Senior Notes, 8.55%, 5/15/19 $ Freeport-McMoRan Copper & Gold, Inc., Senior Notes, 8.25%, 4/1/15 United States Steel Corp., Senior Notes, 5.65%, 6/1/13 COMMUNICATIONS (10.3%) American Tower Corp., Senior Notes, 7.00%, 10/15/17 Cricket Communications, Inc., 9.38%, 11/1/14 Crown Castle International Corp., Senior Notes, 9.00%, 1/15/15 DirecTV Holdings LLC/Direc TV Financing Co., Senior Notes, 6.38%, 6/15/15 EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 Hughes Network Systems LLC, Senior Notes, 9.50%, 4/15/14 MetroPCS Wireless, Inc., Senior Notes, 9.25%, 11/1/14 Qwest Corp., Senior Notes, 8.88%, 3/15/12 Sprint Capital Corp., 8.38%, 3/15/12 Windstream Corp., Senior Notes, 8.13%, 8/1/13 CONSUMER, CYCLICAL (11.5%) AmeriGas Partners L.P., Senior Notes, 7.25%, 5/20/15 Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Principal Amount Value $ Dillard’s, Inc., Senior Notes, 7.85%, 10/1/12 $ Ferrellgas Escrow LLC/ Ferrellgas Finance Escrow Corp., Senior Notes, 6.75%, 5/1/14 Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 Goodyear Tire & Rubber Co. (The), Senior Notes, 10.50%, 5/15/16 Inergy LP/Inergy Finance Corp., Senior Notes, 8.25%, 3/1/16 Payless ShoeSource, Inc., Senior Subordinated Notes, 8.25%, 8/1/13 Phillips-Van Heusen Corp., Senior Notes, 7.25%, 2/15/11 Royal Caribbean Cruises Ltd., Senior Notes, 6.88%, 12/1/13 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., Senior Mortgage Notes, 6.63%, 12/1/14 CONSUMER, NON-CYCLICAL (11.3%) Bausch & Lomb, Inc., Senior Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Notes, 7.50%, 11/1/14 Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 Constellation Brands, Inc., Senior Notes, 7.25%, 5/15/17 Dean Foods Co., Senior Notes, 7.00%, 6/1/16 Humana, Inc., Senior Notes, 6.45%, 6/1/16 See Notes to Financial Statements. 7 Value Line Aggressive Income Trust January 31, 2010 Principal Amount Value $ Inverness Medical Innovations, Inc., Senior Subordinated Notes, 9.00%, 5/15/16 $ NBTY, Inc., Senior Subordinated Notes, 7.13%, 10/1/15 Psychiatric Solutions, Inc., Senior Subordinated Notes, 7.75%, 7/15/15 Reynolds American, Inc., Senior Secured Notes, 6.75%, 6/15/17 SUPERVALU, Inc., Senior Notes, 7.50%, 11/15/14 Tyson Foods, Inc., Senior Notes, 7.85%, 4/1/16 DIVERSIFIED (1.3%) Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 ENERGY (24.1%) Allis-Chalmers Energy, Inc., Senior Notes, 9.00%, 1/15/14 Arch Western Finance LLC, Guaranteed Senior Notes, 6.75%, 7/1/13 Bill Barrett Corp., Senior Notes, 9.88%, 7/15/16 Chesapeake Energy Corp., Senior Notes, 7.50%, 6/15/14 Cimarex Energy Co., Senior Notes, 7.13%, 5/1/17 Complete Production Services, Inc., Senior Notes, 8.00%, 12/15/16 Dynegy Holdings, Inc., Senior Notes, 7.50%, 6/1/15 Encore Acquisition Co., Senior Subordinated Notes, 6.25%, 4/15/14 Frontier Oil Corp., 8.50%, 9/15/16 Principal Amount Value $ KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 $ McMoRan Exploration Co., Senior Notes, 11.88%, 11/15/14 Nabors Industries, Inc., Guaranteed Senior Notes, 6.15%, 2/15/18 Newfield Exploration Co., Senior Notes, 6.63%, 9/1/14 North American Energy Partners, Inc., Senior Notes, 8.75%, 12/1/11 Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 PetroHawk Energy Corp., Senior Notes, 7.88%, 6/1/15 PetroQuest Energy, Inc., Senior Notes, 10.38%, 5/15/12 Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 Regency Energy Partners L.P./Regency Energy Finance Corp., Senior Notes, 8.38%, 12/15/13 Tesoro Corp., Notes, 6.50%, 6/1/17 W&T Offshore, Inc., Senior Notes, 8.25%, 6/15/14 (1) Whiting Petroleum Corp., Senior Notes, 7.25%, 5/1/13 Williams Companies, Inc., Senior Notes, 7.13%, 9/1/11 FINANCIAL (2.3%) Ford Motor Credit Co. LLC, Senior Notes, 8.00%, 12/15/16 Principal Financial Group, Inc., Senior Notes, 7.88%, 5/15/14 See Notes to Financial Statements. 8 Value Line Aggressive Income Trust Schedule of Investments Principal Amount Value INDUSTRIAL (7.9%) $ Alliant Techsystems, Inc., Senior Subordinated Notes, 6.75%, 4/1/16 $ Baldor Electric Co., Senior Notes, 8.63%, 2/15/17 Case New Holland, Inc., Senior Notes, 7.13%, 3/1/14 General Cable Corp., Senior Notes, 7.13%, 4/1/17 Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 L-3 Communications Corp., Senior Subordinated Notes, 5.88%, 1/15/15 Ryder System, Inc., Senior Notes, 4.63%, 4/1/10 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 TECHNOLOGY (1.8%) Broadridge Financial Solutions, Inc., Senior Notes, 6.13%, 6/1/17 First Data Corp., Senior Notes, 9.88%, 9/24/15 Seagate Technology HDD Holdings, 6.80%, 10/1/16 UTILITIES (2.6%) NRG Energy, Inc., Senior Notes, 7.38%, 2/1/16 RRI Energy, Inc., Senior Notes, 7.63%, 6/15/14 Texas Competitive Electric Holdings Co. LLC, 10.25%, 11/1/15 TOTAL CORPORATE BONDS & NOTES (76.1%) (Cost $27,002,008) Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (10.8%) BASIC MATERIALS (1.0%) $ Ferro Corp., Senior Notes, 6.50%, 8/15/13 $ COMMUNICATIONS (1.4%) Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, NON-CYCLICAL (3.5%) Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.50%, 5/15/14 Medtronic, Inc., Senior Notes, 1.63%, 4/15/13 Omnicare, Inc., 3.25%, 12/15/35 ENERGY (0.7%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 FINANCIAL (1.0%) NASDAQ OMX Group, Inc. (The), Senior Notes, 2.50%, 8/15/13 See Notes to Financial Statements. 9 Value Line Aggressive Income Trust January 31, 2010 Principal Amount Value INDUSTRIAL (1.8%) $ AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 $ Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY (1.4%) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (10.8%) (Cost $3,641,990) Shares Value COMMON STOCKS (1.9%) ENERGY (1.4%) Boardwalk Pipeline Partners L.P. Energy Transfer Partners L.P. Plains All American Pipeline, L.P. FINANCIALS (0.3%) Equity Residential HEALTH CARE (0.2%) Pfizer, Inc. TOTAL COMMON STOCKS (2) (1.9%) (Cost $570,124) Shares Value PREFERRED STOCKS (0.2%) FINANCIALS (0.2%) Health Care REIT, Inc. Series F, 7.625% $ TOTAL PREFERRED STOCKS (2) (0.2%) (Cost $75,000) TOTAL INVESTMENT SECURITIES (3) (89.0%) (Cost $31,289,122) Principal Amount Value REPURCHASE AGREEMENT (9.5%) $ With Morgan Stanley, 0.08%, dated 01/29/10, due 02/01/10, delivery value $3,600,024 (collateralized by $3,590,000 U.S. Treasury Notes 4.75%, due 02/15/10, with a value of $3,673,555) TOTAL REPURCHASE AGREEMENTS (3) (9.5%) (Cost $3,600,000) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.5%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($37,786,720 ÷ 8,034,470 shares outstanding) $ Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Values determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Unless otherwise indicated, the values of the Portfolio are determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. See Notes to Financial Statements. 10 Value Line Aggressive Income Trust Statement of Assets and Liabilities at January 31, 2010 Assets: Investment securities, at value (Cost - $31,289,122) $ Repurchase agreement (Cost - $3,600,000) Cash Interest and dividends receivable Receivable for trust shares sold Prepaid expenses Total Assets Liabilities: Payable for trust shares redeemed Dividends payable to shareholders Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 8,034,470 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($37,786,720 ÷ 8,034,470 shares outstanding) $ Statement of Operations for the Year Ended January 31, 2010 Investment Income: Interest (net of foreign withholding tax of $516) $ Dividends (net of foreign withholding tax of $97) Total Income Expenses: Advisory fee Service and distribution plan fees Printing and postage Registration and filing fees Transfer agent fees Custodian fees Auditing and legal fees Trustees’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/ (Loss) on Investments and Foreign Exchange Transactions: Net Realized Loss ) Change in Net Unrealized Appreciation/(Depreciation) Increase from payment by affiliate Net Realized Loss and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Aggressive Income Trust Statement of Changes in Net Assets for the Years Ended January 31, 2010 and 2009 Year Ended January 31, 2010 Year Ended January 31, 2009 Operations: Net investment income $ $ Net realized loss on investments and foreign currency (1,479,744 ) (1,051,210 ) Change in net unrealized appreciation/(depreciation) (5,295,392 ) Increase from payment by affiliate — Net increase/(decrease) in net assets from operations (4,251,759 ) Distributions to Shareholders: Net investment income (2,273,909 ) (2,074,111 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed* (10,895,800 ) (5,459,613 ) Net increase/(decrease) in net assets from trust share transactions (209,469 ) Total Increase/(Decrease) in Net Assets (6,535,339 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) * Net of redemption fees (see Note 1K and Note 2). See Notes to Financial Statements. 12 Value Line Aggressive Income Trust Notes to Financial Statements 1. Significant Accounting Policies Value Line Aggressive Income Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Trust is to maximize current income through investment in a diversified portfolio of high-yield fixed-income securities. As a secondary investment objective, the Trust will seek capital appreciation, but only when consistent with its primary objective. Lower rated or unrated (i.e., high-yield) securities are more likely to react to developments affecting market risk (general market liquidity) and credit risk (issuers’ inability to meet principal and interest payments on their obligations) than are more highly rated securities, which react primarily to movements in the general level of interest rates. The ability of issuers of debt securities held by the Trust to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting principles are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles may require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trustees have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Trustees may determine. In addition, the Trust may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Trust discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. 13 Value Line Aggressive Income Trust January 31, 2010 During the year ended January 31, 2010, the Trust adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of January 31, 2010 in valuing the Trust’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Corporate Bonds & Notes $
